DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klomfass et al. (WO 2014/118356 and see also the machine translation) in view of Kono et al. (WO 2017/026346 with U.S. Patent Application Publication 2018/0162113 from the same patent family used as a translation).
Klomfass discloses a device capable of for continuously laminating a substrate (plastic web) (12) with a continuous thermoplastic, film-shaped coating material (11), comprising an infrared (IR) heating device (2), by means of which a surface of the continuous thermoplastic, film-shaped coating material is capable of being melted, the IR heating device comprising at least one IR radiant heater capable of for heating the surface of the continuous thermoplastic, film-shaped coating material, a cooling apparatus (4) which is opposite the IR heating device and capable of actively cools the surface of the continuous thermoplastic, film-shaped coating material that is opposite the molten surface, and at least one press-roller assembly (3), by means of which a continuous substrate web (12) and the continuous thermoplastic, film-shaped coating material are capable of being pressed together to produce a hot-melt adhesive bond between the continuous substrate web and the continuous thermoplastic, film-shaped coating material.  Klomfass further teaches the cooling apparatus is designed so that over the outer surface of which the following are arranged in succession, in the order given below: a first feed apparatus (interpreted as a feeder/one that feeds) for the continuous thermoplastic, film-shaped coating material (considered necessarily present as otherwise without a first feed apparatus for the continuous thermoplastic, film-shaped coating material the material is not on the outer surface of the cooling apparatus as required), the at least one IR radiant heater (2) capable of for heating the surface of the continuous thermoplastic, film-shaped coating material resting on the cooling apparatus, a second feed apparatus (interpreted as a feeder/one that feeds) for the continuous substrate web (considered necessarily present as otherwise without a second feed apparatus for the continuous substrate web the web is not on the outer surface of the continuous thermoplastic, film-shaped coating material prior to pressing the web and material as required), the at least one press-roller assembly (3) capable of for pressing the continuous substrate web against the molten surface of the continuous thermoplastic, film-shaped coating material resting on the cooling apparatus, and a removal apparatus (interpreted as a remover/one that removes) for the laminated product (considered necessarily present as otherwise without a removal apparatus for the laminated product the product cannot be removed from the cooling apparatus and used) (Figure 1 and Paragraphs 0010, 0011, and 0021).
As to the limitations in claim 1 of “the cooling apparatus is designed as a rotatably driven cooling roller, over the circumference of which the following are arranged in succession, in the order given below: - a first feed apparatus for the continuous thermoplastic, film-shaped coating material, - the at least one IR radiant heater for heating the surface of the continuous thermoplastic, film-shaped coating material resting on the cooling roller, - a second feed apparatus for the continuous substrate web, - the at least one press-roller assembly for pressing the continuous substrate web against the molten surface of the continuous thermoplastic, film-shaped coating material resting on the cooling roller, - and a removal apparatus for the laminated product”, Klomfass teaches the cooling apparatus comprises a cooled baffle/guide plate or cooling rollers or a similar device (Paragraph 0011) without expressly describing how the cooled baffle/guide plate (4) is replaced with cooling rollers or a similar device.  It is known in the art of laminating plastic materials/substrates/webs (12, 14) including by cooling the materials/substrates/webs to prevent deformation and changes from heat applied during the laminating (Paragraphs 0068 and 0069 and analogous to the cooling in Klomfass so that the plastic material does not lose its shape and structure see Paragraphs 0006, 0009, and 0010) using a device comprising a cooling apparatus (28), first and second feed apparatus (24a, 26a), at least one heating device (34), removal apparatus (36), etc. the cooling apparatus is a rotatably driven backup cooling roller (28), over the circumference of which are arranged the device structure for laminating including: the first and second feed apparatus (rotatable rotation shaft 24a, rotatable rotation shaft 26a) for the materials/substrates/webs, the at least one heating device (34), and the removal apparatus (36) for the laminated product as taught by Kono (Figure 1 and Paragraphs 0033-0038, 0041, 0042, 0066, and 0068).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the cooling apparatus (4 of Klomfass) comprising cooling rollers or a similar device as taught by Klomfass is a rotatably driven backup cooling roller (i.e. 4 of Klomfass is the roller 28 taught by Kono) over the circumference of which are arranged the device structure for laminating as is the known predictable apparatus of cooling rollers or a similar device as is understood by one of ordinary skill in the laminating art as evidenced by Kono, i.e. wherein the cooling apparatus is designed as a rotatably driven cooling roller over the circumference of which the following are arranged in succession, in the order required by Klomfass/given below: - the first feed apparatus for the continuous thermoplastic, film-shaped coating material (which is necessarily present from the disclosure of Klomfass as otherwise without a feed apparatus for the continuous thermoplastic film-shaped, coating material (11) the material is not on the outer surface of the cooling apparatus as required or optionally further in view of Kono wherein the feed apparatus is a rotatable rotation shaft (24a) for predictably feeding the thermoplastic, film-shaped coating material as continuous thermoplastic, film-shaped coating material), the at least one IR radiant heater (2) for heating the surface of the continuous thermoplastic, film-shaped coating material resting on the cooling roller, - a second feed apparatus for feeding the continuous substrate web (which is necessarily present from the disclosure of Klomfass as otherwise without a feed apparatus for the continuous substrate web the web is not on the outer surface of the continuous thermoplastic, film-shaped coating material prior to pressing the web and material as required or optionally further in view of Kono wherein the feed apparatus is a rotatable rotation shaft (26a) for predictably feeding the substrate web as continuous substrate web), the at least one press-roller assembly (3) for pressing the continuous substrate web against the molten surface of the continuous thermoplastic, film-shaped coating material resting on the cooling roller, and a removal apparatus for the laminated product (which is necessarily present from the disclosure of Klomfass as otherwise without a removal apparatus for the laminated product the product cannot be removed from the cooling apparatus and used and optionally further in view of Kono wherein the device comprises a removal apparatus (36) for predictably removing the laminated product from the cooling roller).
As to the limitations in claim 1 of “for continuously laminating a substrate with a continuous thermoplastic, film-shaped coating material”, “a surface of the continuous thermoplastic, film-shaped coating material is melted”, “for heating the surface of the continuous thermoplastic, film-shaped coating material”, “actively cools the surface of the continuous thermoplastic, film-shaped coating material that is opposite the molten surface”, “a continuous substrate web and the continuous thermoplastic, film-shaped coating material are pressed together to produce a hot-melt adhesive bond between the continuous substrate web and the continuous thermoplastic, film-shaped coating material”, “for the continuous thermoplastic, film-shaped coating material”, “for heating the surface of the continuous thermoplastic, film-shaped coating material”, “for the continuous substrate web”, “for pressing the continuous substrate web against the molten surface of the continuous thermoplastic, film-shaped coating material”, and “for the laminated product”, the claim is directed to an apparatus.  These limitations are directed to the material or article worked upon by the apparatus and/or the functional use of the apparatus.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The device taught by Klomfass as modified by Kono above teaches all of the structural limitations of the claim (as set forth above) which structure is capable of “for continuously laminating a substrate with a continuous thermoplastic, film-shaped coating material”, “a surface of the continuous thermoplastic, film-shaped coating material is melted”, “for heating the surface of the continuous thermoplastic, film-shaped coating material”, “cools the surface of the continuous thermoplastic, film-shaped coating material that is opposite the molten surface”, “a continuous substrate web and the continuous thermoplastic, film-shaped coating material are pressed together to produce a hot-melt adhesive bond between the continuous substrate web and the continuous thermoplastic, film-shaped coating material”, “for the continuous thermoplastic, film-shaped coating material”, “for heating the surface of the continuous thermoplastic, film-shaped coating material”, “for the continuous substrate web”, “for pressing the continuous substrate web against the molten surface of the continuous thermoplastic, film-shaped coating material”, and “for the laminated product” wherein as the material or articled worked upon by the device is a continuous thermoplastic, film-shaped coating material (as 11) and a continuous substrate web (as 12).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klomfass and Kono as applied to claim 1 above, and further in view of Bessinger et al. (U.S. Patent 5,111,595).
Klomfass as modified by Kono above teach all of the limitations in claim 2 except for a specific teaching the cooling roller is provided with connections for supplying and discharging a fluid coolant, it being noted neither Klomfass nor Kono are limited to any particular mechanism for cooling the roller.  Conventional cooling of a roller (20) comprises providing connections at each end (37) for supplying and discharging a fluid coolant such as water as evidenced by Bessinger (Column 5, lines 45-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the cooling roller taught by Klomfass as modified by Kono is provided with connections for supplying and discharging a fluid coolant as is the conventional and predictable mechanism for cooling the roller as evidenced by Bessinger.



Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowed for the reasons set forth in paragraph 17 of the Office action mailed 3/26/21 and in paragraph 7 of the Office action mailed 9/28/21.

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive.
Applicants argue, “In fact, Klomfass, which is directed to a “method for producing a laminate without adhesive”, discloses only the process steps required in principle, but not the apparatus required for the industrial implementation of this process.”.
This argument is not persuasive wherein the apparatus is set forth in Figure 1 and Paragraphs 0011 and 0021 of Klomfass.
Applicants further argue, “After long trials, it was found that the required rapid heat dissipation (cooling) cannot be achieved if there is any relative movement between the thermoplastic film and the cooling device.”.
This argument is not persuasive wherein there is no evidence of record to establish that “the required rapid heat dissipation (cooling) cannot be achieved if there is any relative movement between the thermoplastic film and the cooling device” and including the specification does not disclose rapid heat dissipation (cooling) cannot be achieved if there is any relative movement between the thermoplastic film and the cooling device.  The burden is on applicant to establish that results are unexpected and significant and including the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (See MPEP 716.02(b)).  Further, the claims are not commensurate in scope with this argument as none of the claims require rapid heat dissipation and preclude relative movement between the thermoplastic film and the cooling device.
Applicants further argue, “It is respectfully submitted that Klomfass could not provide any suggestion for this step, because there is always a relative movement between the cooled baffle plate designated by reference numeral 4 in FIG. 1 and the thermoplastic layer designated by reference numeral 11, which runs over this baffle plate.”.
This argument is not persuasive wherein Klomfass does not require a relative movement between the cooling apparatus and the continuous thermoplastic, film-shaped coating material and does not teach away from no relative movement therebetween.  Klomfass does not expressly describe how the cooled baffle/guide plate (4) is replaced with cooling rollers or a similar device.  
Applicants further argue, “Even the alternatives to the guide plate 4 mentioned in the description text of Klomfass, namely a floating cooling system, several cooling rollers or similar devices, would not have been able to solve this problem, because there is always a relative movement between the cooling device and the thermoplastic film to be cooled, and when using these alternatives, uninterrupted cooling in the area between the IR heating radiators and the joining device (laminating unit) would not have been guaranteed.”.
This argument is not persuasive wherein Klomfass does not describe the cooling rollers or a similar device as comprising or requiring a relative movement between the cooling apparatus and the continuous thermoplastic, film-shaped coating material to be cooled.
Applicants further argue, “That Klomfass could not provide any suggestion in the direction of the invention as set forth in Applicant’s claim 1 is corroborated by the four years of development time the same inventors needed to get from the teaching of Klomfass to the invention as set forth in Applicant’s claim 1 herein.”.
This argument is not persuasive wherein establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution (See MPEP 716.04) wherein there is no objective evidence of record to establish such.
Applicants further argue, “First of all, it is important to note that the device disclosed in Kono et al., in contrast to the device according to Applicant’s claim 1, operates with adhesive, namely with a radiation-curing adhesive, with the use of which the problem underlying the invention, namely the instability of the film to be bonded before, during and after the joining process, does not occur at all.”
This argument is not persuasive wherein Klomfass is silent as to the particular arrangement of cooling rollers or a similar device where Kono evidences the known predictable arrangement is that of a rotatably driven backup cooling roller over the circumference of which are arranged the device structure for laminating which use as a driven backup cooling roller is not directly a function of using adhesive but to prevent deformation and changes to the materials/substrates/webs from heat applied during the laminating (Paragraphs 0068, 0069, and 0123 and including heat generated from the radiation source 34, i.e. a heating device) like that taught by Klomfass wherein the device comprise “cooling rollers or a similar device” so that the plastic material does not lose its shape and structure from heat applied during the laminating (see Paragraphs 0006, 0009, and 0010).
Applicants further argue, “According to paragraphs [0173] to [0180] of Kono et al., this adhesive consists of a total of eight components and cures extremely slowly under irradiation, resulting in a throughput speed of 1 m/min. (See paragraph [0184] of Kono et al.). In contrast, a device according to Applicant’s claim 1 which uses an extremely fast-curing melted thermoplastic film instead of slow-curing adhesive allows a throughput speed of more than 150 m/min, although the instability of the film to be bonded caused by the heating must be controlled by appropriately coordinated measures, a problem which does not arise with Kono et al.”.
This argument is not persuasive wherein the claims are not commensurate in scope with this argument as none of the claims require a throughput speed of more than 150 m/min.
Applicants further argue, “Applicant achieves this result in the device according to claim 1 by a series of constructive measures which have no precedent in Kono et al., viz. - the arrangement of IR heating power emitters (3) upstream of the feed device (4a) for the substrate web (4), i.e., in the region between the feed device (2a) for the thermoplastic coating material (2) and the feed device (4a) for the substrate web (4). In Kono et al., on the other hand, the radiating curing device (34) is arranged behind the bonding roller (32) for the second film (14), so that, in contrast to the teaching of Applicant’s claim 1, the area in front of the bonding roller (32) is neither irradiated nor heated. - the use of one or more press roll arrangements (5) for pressing the substrate web (4) against the molten surface of the thermoplastic coating material (2) lying on the chill roll (1). Such press roll arrangements are completely absent in Kono et al. There, the necessary contact pressure between the two films (12 and 14) to be bonded together is obviously to be generated by a tensile stress in the second film (14) guided around the chill roll (1), i.e. a measure which must not be used under any circumstances in the process of Applicant’s device as set forth in claim 1, because there the material passing through is extremely sensitive to any tensile stress before and during the joining process. 
These arguments are not persuasive wherein Klomfass teaches the device comprise “cooling rollers or a similar device” so that the plastic material does not lose its shape and structure from heat applied during the laminating (see Paragraphs 0006, 0009, and 0010) without expressly describing the arrangement of the device including “cooling rollers or a similar device”, i.e. Klomfass does not expressly describe how the cooled baffle/guide plate (4) is replaced with cooling rollers or a similar device.  Kono similarly directed to laminating plastic materials/substrates/webs (12, 14) including by cooling the materials/substrates/webs to prevent deformation and changes from heat applied during the laminating (Paragraphs 0068, 0069, and 0123 and including heat generated from the radiation source 34, i.e. a heating device) is cited as evidence that one of ordinary skill in the laminating art understands “cooling rollers or a similar device” as taught by Klomfass is a rotatably driven backup cooling roller over the circumference of which are arranged the materials worked upon and device structure for laminating taught by Klomfass (and not necessarily that taught by Kono) which comprises in order a first feed apparatus for the continuous thermoplastic, film-shaped coating material, at least one IR radiant heater for heating the surface of the continuous thermoplastic film-shaped coating material resting on the cooling apparatus, a second feed apparatus for the continuous substrate web, at least one press-roller for pressing the continuous substrate web and heated continuous thermoplastic, film-shaped coating material together, and a removal apparatus.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746